Citation Nr: 0531037	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  97-10 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a pulmonary disability.

2.  Entitlement to an effective date earlier than March 15, 
1996, for the establishment of service connection for a 
pulmonary disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to 
November 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which established service connection 
for a pulmonary disability, evaluated as 10 percent 
disabling, effective March 15, 1996.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in November 1998, a transcript 
of which is of record.

This case was previously before the Board in March 2000 and 
July 2003, when it was remanded for additional development.  
With respect to the claim for an initial rating in excess of 
10 percent, the Board finds that the remand directives have 
been substantially complied with, at least to the extent 
possible based upon the cooperation of the veteran.  
Accordingly, a new remand is not required on this issue in 
order to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).

Regarding the earlier effective date claim, for the reasons 
addressed in the REMAND portion of the decision below, this 
issue is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the higher rating claim has been 
completed, at least to the extent possible based upon the 
cooperation of the veteran.

2.  No competent medical evidence is of record which supports 
a finding that the service-connected pulmonary disability is 
manifest by moderate disability as shown by asthmatic attacks 
rather frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.

3.  No pulmonary function test (PFT) is of record for the 
period covering the pendency of this appeal, and the veteran 
failed to appear for such a test scheduled for May 2005.

4.  No competent medical evidence is of record which 
indicates the veteran has been prescribed daily inhalational 
or bronchodilator therapy, or inhalational anti-inflammatory 
medication.


CONCLUSION OF LAW

The criteria for the initial assignment of a rating in excess 
of 10 percent for asthma are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.655, 
4.1, 4.2, 4.10, 4.97, Diagnostic Code 6602 (2005); 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1996); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  More recently, however, the Court held in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) that error 
regarding the timing of notice does not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  Further, the Court held that VA can 
demonstrated that a notice defect is not prejudicial if it 
can be demonstrated: (1) that any defect in notice was cured 
by actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it; (2) that a reasonable person could 
be expected to understand from the notice provided what was 
needed; or (3) that a benefit could not possibly have been 
awarded as a matter of law.

Here, the rating decision which is the subject of this appeal 
was promulgated prior to the November 9, 2000, enactment of 
the VCAA.  Nevertheless, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Mayfield, supra; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  Consequently, the 
Board concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

As mentioned above, the veteran's appeal is from the 
assignment of the initial 10 percent rating for his pulmonary 
disability.  VA's Office of General Counsel indicated in 
VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue - as is the case here - 
section 7105(d) requires VA to take proper action and issue a 
Statement of the Case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  Precedential opinions 
of VA's General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c).  

The Board further notes that the RO sent correspondence to 
the veteran in December 1998 and December 2000 which 
requested that he identify any pertinent medical evidence not 
of record, and indicated that VA would attempt to obtain any 
such evidence.  In addition, correspondence was sent by the 
Board in April 2003, and by AMC in April 2004, which, 
together, noted the enactment of the VCAA, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  The Board's July 2003 
remand also included a summary of VA's enhanced duties to 
assist and notify under the VCAA.  Moreover, the veteran has 
been provided with a copy of the appealed rating decision, 
the April 1997 Statement of the Case (SOC), as well as 
multiple Supplemental Statements of the Case (SSOCs) which 
provided him with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  In pertinent 
part, SSOCs promulgated in March 2003 and June 2005 included 
a summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran has had the opportunity to present evidence and 
argument in support of his claim, to include at the November 
1998 hearing.  However, it does not appear that the veteran 
has identified the existence of any relevant evidence that 
has not been obtained or requested by the RO.  Further, he 
indicated by a statement dated in March 2004 that any 
treatment records from other doctors would have been 
destroyed.  VA has no obligation to seek evidence which the 
veteran acknowledges does not exist.  See Counts v. Brown , 6 
Vet. App. 473 (1994).  Moreover, he was accorded a medical  
examination in conjunction with this case in May 2005.  The 
record also reflects that he has previously failed to appear 
for several scheduled examinations, and refused to undergo 
either a PFT or a chest X-ray in conjunction with the May 
2005 examination.  Consequently, the Board concludes that the 
duty to assist has been satisfied to the extent possible 
based upon the cooperation of the veteran.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not a "one-way street."  If the veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for the 
veteran's pulmonary disability by a January 1997 rating 
decision, which effectuated a Hearing Officer's Decision on 
the issue of service connection.  This decision summarized 
the treatment the veteran received for pulmonary problems 
documented by his service medical records.  

Among other things, the Board notes that a September 1981 
Physical Evaluation Board report diagnosed the veteran with 
reversible obstructive airways disease, and allergic 
bronchopulmonary aspergillosis.  Further, this report 
indicates that the disabilities were entitled to a 70 percent 
disability rating in reference to VA Codes 6602-6807.

A January 1982 VA medical examination includes a diagnoses of 
chronic obstructive pulmonary disease (COPD) with asthma per 
history of, with obstructive airway disease and previous 
history of aspergillosis, no evidence on this exam.

Medical records dated in October 1983 note that the veteran 
had been placed on the Temporary Disability Retired List in 
April 1981 with diagnoses of asthma and allergic 
bronchopulmonary aspergillosis, and that since the original 
diagnoses he had been treated by various medical care 
providers for his respiratory symptoms of occasional wheezing 
and episodic pleuritic chest pain.  Following examination, it 
was concluded that he suffered from episodic bronchospasm 
(asthma) which was quiescent at the present time.  Further, 
it was stated that the persistently elevated serum IgE 
suggested an allergic component to the symptoms.  
Nevertheless, it was stated that the symptoms appeared to 
produce little impairment in the performance of the veteran's 
usual activities.

At a September 1996 RO hearing, conducted in conjunction with 
his underlying service connection claim, the veteran 
testified about the history of his pulmonary problems, but 
reported that he was not currently treated for the disability 
because he did not have the money.  His wife testified that 
he currently had wheezing and "stuff like that" at night, 
on and off, but approximately once a week.  It was noted that 
she was a nurse.  In addition, the veteran indicated that he 
had previously taken Prednisone for his condition, but that 
he was not currently taking any medication at the present 
time.

In his April 1997 Substantive Appeal, the veteran indicated 
that he was taking Benadryl, and that the medication he used 
was over the counter.  However, he asserted that he was going 
to need medication such as Prednisone from a doctor in the 
future.

At the November 1998 hearing, the veteran indicated he was 
entitled to a rating in excess of 10 percent for his 
pulmonary disability because he was evaluated at a higher 
disability rating by the military.  It was noted that he was 
originally evaluated as 70 percent by the military, but he 
indicated his final rating from the military was 30 percent 
and that that was the rating he was seeking.

Also on file are VA outpatient treatment records dated in 
2004.  However, these records do not appear to show treatment 
for his service-connected pulmonary disability.  For example, 
he was treated for conjunctivitis, likely bacterial, in March 
2004.  In April 2004, he was treated for complaints of right 
ear pain with associated rhinorrhea, nasal congestion, and 
sore throat, but was assessed with allergic serous otitis 
media on the right side which was treated by Sudafed, 
Claritin, and Flunisolide.  Similarly, subsequent records 
from July 2004 show treatment for a head cold and headache 
with complaints of congestion and drainage at the back of 
throat, as well as a mild cough and coughing up yellow mucus.  
Assessment was upper respiratory tract infection, rule-out 
sinusitis.  Further, the only active outpatient medications 
noted by these records was Flunisolide nasal spray, 2 puffs 
in nostril(s) twice a day for allergy.

At the May 2005 VA medical examination, the examiner noted 
that the veteran's claims file and VA records were reviewed, 
and summarized relevant findings therein.  The veteran 
reported, in part, that while on active duty he "fell out," 
while on board ship, had a white mass in his lungs and chest 
pain, and could not breathe.  He reported that he continued 
to have this condition, which was worse in cold weather.  
Further, he complained of pain in the right lower chest, and 
it was noted that he pointed to the ribs in the area of the 
right lower lobe of the lung, to the area of the liver.  He 
also reported that he had symptoms amounting to cough and 
mucus which was clear, and denied hemoptysis (bloody sputum).  
He had been treated for asthma in the past, but had no 
insurance, so was currently untreated.  Moreover, the 
examiner noted that during the course of the interview 
portion of the examination, the veteran was not as helpful as 
the examiner hoped he would be.  When questioned, the veteran 
basically stated that the only thing he cared about was 
"moving the case up to the next level," and that he 
intended to take the various issues surrounding his 
disability to court.  He was also found to be essentially 
tangential, and gave vague answers throughout the interview 
portion of the exam.  He reported that he had shortness of 
breath on exertion during "attacks," which occurred 
randomly and increased in cold weather, and that during an 
attack it "hurts like hell" and pointed to his right lower 
rib cage.  Medications taken in the past were Prednisone and 
inhalers, but he did not know the names of any of the 
inhalers he had used because "I did not bring them with 
me," and left them at home.

On examination, the veteran's respiratory rate was 18.  It 
was noted that he was generally less than completely 
forthcoming and cooperative during the examination, although 
he allowed examination of his lungs.  The appearance of the 
chest was normal, and there were no rhonchi, rales, or 
wheezing appreciated on examination.  It was also noted that 
when he was asked to take a deep breath and to cough, he made 
a very poor effort, and was seemingly bored by the entire 
process of this examination.  Further, it was noted that he 
would not have a chest X-ray done, indicated he might not 
show for a PFT, and did in fact fail to show for his PFT 
appointment scheduled that same month.

Based on the foregoing, the examiner diagnosed history of 
bronchial asthma with no evidence of current activity on this 
examination, and no evidence of any current treatment other 
than the veteran's say-so.  Further, the examiner stated that 
without a chest X-ray and PFT, this examination could not 
possibly be completed in a fair and partial manner by ANY 
examiner.  (Emphasis in original).  The examiner also stated 
that there was no way to properly assess the current 
condition without appropriate tests being done and, if the 
veteran refused to do so, then no conclusion could be reached 
regarding the current asthma condition or the existence of 
aspergillosis residuals at the present time.  Nevertheless, 
the examiner noted that the veteran had been seen at VA a 
number of times since his initial recent visit in March 2004, 
and while he had received medications at VA not one of them 
was related to any lung condition.  Moreover, it was noted 
that this was told to the veteran who had no reasonable 
explanation for the fact that, if he in fact did need 
treatment for a service-connected asthmatic condition, it 
seemed that in the past year he would have had at least one 
visit for treatment of same and medication being issued for 
asthma.  In conclusion, the examiner stated that no 
conclusions could be drawn with regards to this effect 
without the complete cooperation of the veteran who had, thus 
far, failed to do so.  The examiner noted that an addendum 
would be written should the veteran decided to have the X-ray 
and PFT's done.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected pulmonary disability has been 
evaluated pursuant to the criteria for bronchial asthma found 
at 38 C.F.R. § 4.97, Diagnostic Code 6602.  Effective October 
7, 1996, the criteria governing the rating of disabilities of 
the respiratory system changed, including the criteria 
governing the rating of bronchial asthma.  See 61 Fed. Reg. 
46720 - 46731 (1996).  In a precedent opinion of the VA 
Office of the General Counsel, it was held that, when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, the 
Board must determine whether the intervening change is more 
favorable to the veteran, and, if the amendment is more 
favorable, apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  In addition, the Board must apply the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000).

Under the "old" version of Diagnostic Code 6602 in effect 
prior to October 7, 1996, a 10 percent evaluation was 
warranted for mild paroxysms of asthmatic type breathing, 
characterized by high pitched expiratory wheezing and 
dyspnea, occurring several times a year with no clinical 
findings between attacks.  A 30 percent disability rating was 
warranted where the objective evidence indicated a moderate 
disability as shown by asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent rating was 
warranted for a severe disability shown by evidence of 
frequent attacks of asthma (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  A 100 percent rating was appropriate where the 
asthma was pronounced, with asthmatic attacks very frequently 
with severe dyspnea on slight exertion between attacks and 
with marked loss of weight or other evidence of severe 
impairment of health.

Under the "new" criteria of Diagnostic Code 6602, in effect 
from October 7, 1996, bronchial asthma manifested by FEV-1 of 
71 to 80 percent predicted, FEV-1/FVC of 71 to 80 percent, or 
intermittent inhalational or bronchodilator therapy warrants 
a 10 percent disability rating.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent predicted, FEV-1/FVC 
of 56 to 70 percent, daily inhalational or bronchodilator 
therapy, or inhalational anti-inflammatory medication.  A 60 
percent rating is warranted for FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is warranted for FEV-1 of less than 40 percent predicted, 
FEV-1/FVC of less than 40 percent, more than one attack per 
week with episodes of respiratory failure, or the requirement 
of daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  In the 
absence of clinical findings of asthma at the time of 
examination, a verified history of asthma attacks must be of 
record.   

The Board notes that when the final rule amending the 
respiratory portion of the rating schedule was published in 
the Federal Register in September 1996, it was noted that one 
commenter recommended that VA specify that pulmonary function 
be tested before bronchodilatation in order to reflect 
ordinary conditions of life.  The response of VA was as 
follows:

VA disagrees.  The American Lung 
Association/ American Thoracic Society 
Component Committee on Disability 
Criteria recommends testing for pulmonary 
function after optimum therapy.  The 
results of such tests reflect the best 
possible functioning of an individual and 
are the figures used as the standard 
basis of comparison of pulmonary 
function.  Using this standard testing 
method assures consistent evaluations.

61 Fed. Reg. at 46,723.

As noted above, the veteran has failed to report for several 
VA medical examinations scheduled prior to the one conducted 
in May 2005, and he refused to undergo either a chest X-ray 
or PFT at the May 2005 examination.  Pursuant to 38 C.F.R. § 
3.326(a), individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 addresses 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
pulmonary disability under either the "old" or the "new" 
versions of Diagnostic Code 6602.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Here, nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).  

The Board acknowledges that the veteran's wife has been 
identified as a nurse, and that she provided testimony 
regarding his current condition at the September 1996 
hearing.  However, she only indicated occasional wheezing and 
"stuff like that" at night, approximately once a week.  
This tends to correspond to the current 10 percent rating 
under the "old" version of Diagnostic Code 6602 in effect 
prior to October 7, 1996, and, without more, does not warrant 
a higher rating.  The May 2005 VA medical examination 
supports this conclusion as there were no rhonchi, rales, or 
wheezing appreciated on examination.  Moreover, the examiner 
noted the veteran's refusal to undergo either a chest X-ray 
or PFT, and concluded that there was no way to properly 
assess the current condition without appropriate tests being 
done and, if the veteran refused to do so, then no conclusion 
could be reached regarding the current asthma condition or 
the existence of aspergillosis residuals at the present time.  
In addition, no medical records appear to be on file showing 
treatment for the service-connected pulmonary disability 
during the pendency of this appeal.  

In light of the foregoing, the Board concludes that there is 
simply no competent medical evidence which supports a finding 
that the service-connected pulmonary disability is manifest 
by moderate disability as shown by asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  Thus, he is 
not entitled to a rating in excess of 10 percent for his 
service-connected pulmonary disability under the "old" 
version of Diagnostic Code 6602 as in effect prior to October 
7, 1996.

With respect to the revised version of Diagnostic Code 6602 
in effect since October 7, 1996, the Board reiterates that 
the veteran failed to report for his scheduled PFT in May 
2005, and no good cause has been shown for his failure to 
appear.  No other PFT appears to be of record for period 
which covers the pendency of this appeal.  Thus, there is 
simply no objective medical evidence which would enable the 
Board to determine whether he is entitled to a rating in 
excess of 10 percent based upon FEV-1 and/or FEV-1/FVC 
results.  Moreover, even though the veteran previously 
indicated his condition was treated with Prednisone and 
inhalers, the treatment records themselves do not indicate 
that a competent medical professional has prescribed the 
veteran with daily inhalational or bronchodilator therapy, or 
inhalational anti-inflammatory medication, at least during 
the pendency of this appeal.  In fact, the May 2005 VA 
examiner specifically noted that the veteran's records 
reflected he had been seen at VA a number of times since his 
initial recent visit in March 2004, and while he had received 
medications at VA not one of them was related to any lung 
condition.  The only active medication noted by the most 
recent VA treatment record dated in July 2004 was the 
Flunisolide nasal spray which was for allergy problems of the 
nostrils.  Consequently, there is simply no competent medical 
evidence which indicates he meets or nearly approximates the 
criteria for a rating in excess of 10 percent under the 
current version of Diagnostic Code 6602.

The Board acknowledges the veteran's contention that his 
pulmonary disability was evaluated as both 70 and 30 percent 
disabling by the military.  In fact, the September 1981 
Physical Examination Board indicated that a 70 percent 
disability rating was warranted in reference to VA Codes.  
However, the Board is not bound by the military' s assessment 
of the veteran's disability even if it was done in reference 
to the rating criteria.  Further, this evaluation was done 
many years ago, prior to the current effective date.  As 
such, it does not reflect the symptomatology present during 
the pendency of this appeal.  Moreover, the Physical 
Evaluation Board's report indicates the 70 percent rating was 
assigned based upon 2 separate disabilities, and considered 
both Diagnostic Code 6602 6807, which is not the case with 
the current appeal as only Diagnostic Code 6602 is for 
consideration.  Thus, the military' s assessment of the 
disability does not warrant an initial rating in excess of 10 
percent in the instant case.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
pulmonary disability, to include as a "staged" rating 
pursuant to Fenderson, supra.  Thus, the Board concludes that 
the preponderance of the evidence is against the claim, and 
it must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a pulmonary disability is denied.


REMAND

In the July 2003 remand, the Board noted, in part, that in a 
February 1997 letter to the RO, the veteran expressed 
disagreement with the March 15, 1996, effective date assigned 
for the service connected pulmonary disability by the January 
1997 rating decision.  As no SOC had been promulgated on this 
issue, the Board remanded this issue for the RO to promulgate 
an SOC on the earlier effective date claim in accord with 
38 C.F.R. §§ 19.29 and 19.30, as well as the Court's holding 
in Manlicon v. West, 12 Vet. App. 238 (1999).

A review of the documents assembled for the Board's review 
does not reflect that an SOC has since been promulgated 
regarding the veteran's earlier effective date claim.  In 
Stegall, supra, the Court held that "a remand by this Court 
or the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  We hold further that a remand by this Court or the 
Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand."  11 Vet. App. at 271.  Therefore, this case is 
again remanded for the RO to promulgate an SOC regarding the 
veteran's claim for an earlier effective date. 

After the RO has issued the SOC, the claim should be returned 
to the Board only if the veteran perfects the appeal in a 
timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).




For the reasons stated above, this case is REMANDED for the 
following:

The RO should issue an SOC to the veteran 
addressing the issue of entitlement to an 
effective date earlier than March 15, 
1996, for the establishment of service 
connection for a pulmonary disability  
The SOC should include a summary of the 
evidence considered as well as all 
relevant law and regulations.  Further, 
the veteran should be advised of the need 
to file a Substantive Appeal to perfect 
an appeal with respect to this issue, and 
should be given the appropriate period of 
time in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


